Dismissal and Opinion Filed June 11, 2013




                                       S In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas

                                    No. 05-12-01713-CV

                IN THE INTEREST OF M.G.M. AND M.M., CHILDREN

                     On Appeal from the 330th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 05-06308

                             MEMORANDUM OPINION
                        Before Justices O'Neill, Francis, and Fillmore

       The Court has before it appellant Alan Dean Moore’s May 31, 2013 unopposed motion to

dismiss the appeal. We GRANT the motion and DISMISS the appeal. See TEX. R. APP. P.

42.1(a).



                                                                 PER CURIAM



       121713F.P05
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF M.G.M. AND                    On Appeal from the 330th Judicial District
M.M., CHILDREN                                   Court, Dallas County, Texas
                                                 Trial Court Cause No. 05-06308.
No. 05-12-01713-CV                               Opinion delivered per curiam. Justices
                                                 O'Neill, Francis and Fillmore sitting for the
                                                 Court.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee Martha Downing Justice-Moore recover her costs of this
appeal from appellant Alan Dean Moore.


Judgment entered June 11, 2013




                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE




                                           –2–